DETAILED ACTION
This is in response to Application # 17/132,423.  Claims 1-17 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear what “core network device” means and what device is being referred to in “core network”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Anchan (US 2014/0192697).

Regarding Claim 1,
A communication method, comprising: 

receiving, by a first core network device from a terminal, a first request message that requests the first core network device to switch from a multicast mode to a unicast mode to transmit service data to be sent to the terminal [Anchan: 0086; the application server receives the periodic location reports from UEs 1 . . . N and updates an eMBMS group location table maintained for the given eMBMS group with the group members' reported locations, and optionally, a time at which the group members provided the location reports, 905A; alternatively, the UE can detect the absence of MBSFN area identifier of interest to the UE in the SIB message in the current section and detect that it is out of coverage of the one or more of its MBSFN areas of interest and notify the application server regarding its out of coverage state; 0088; the application server receives the periodic location reports from UEs 1 . . . N or event based reports (crossing 

indicating, by the first core network device based on the first request message, a multicast user plane gateway and/or a service server corresponding to the terminal to send, to the terminal in the unicast mode, the service data to be sent to the terminal [Anchan: Fig. 9B; 0088; the application server determines to support UEs that are outside of the MBSFN area 800 via unicast; this determination can be made based on the location of the UE that was reported before the call was made, or the information from the UE reporting its presence in an area outside the MBSFN area; 0089; the application server 550 also sends the eMBMS session media to UE 1 outside of the eMBMS service area 900 (or the MBSFN area 800) via unicast, as in 930A; 0059; Fig. 5B]. 

Regarding Claim 2,
wherein the indicating, by the first core network device based on the request message, the multicast user plane gateway and/or the service server corresponding to the terminal to send, to the terminal in the unicast mode, the service data to be sent to the terminal comprises: sending, by the first core network device based on the first request message, information about a unicast user plane gateway corresponding to the terminal to the multicast user plane gateway and/or the service server [Anchan: core 

Regarding Claim 3,
wherein the communication method further comprises: obtaining, by the first core network device, the information about the unicast user plane gateway based on the first request message [Anchan: core network device == application server; 0088; the application server determines to support UEs that are outside of the MBSFN area 800 via unicast; this determination can be made based on the location of the UE that was reported before the call was made, or the information from the UE reporting its presence in an area outside the MBSFN area; accordingly, the application server delivers the eMBMS session media via multicast to UEs 2 . . . N within the MBSFN area 800 by coordinating with the BM-SC 536 and mapping the appropriate downstream network components at the LTE network, 925A, and the application server delivers the eMBMS session media via unicast to UE 1 via the P-GW and S-GW (instead of the BM-SC 536), 930A]. 

Regarding Claim 4,
wherein the obtaining, by the first core network device, the information about the unicast user plane gateway based on the first request message comprises: requesting, by the first core network device, the information about the unicast user plane gateway from a second core network device based on the first request message [Anchan: 0087; application server via messages from the individual eMBMS group members or from the serving RAN; 0059; to allow for application signaling over the multicast flow of the illustrated system, an evolved packet system (EPS) bearer will be established (and persistently on) between the BM-SC 536, EMBS GW 534, eNBs 510 and target UEs 522]; 

sending, by the second core network device, the information about the unicast user plane gateway to the first core network device; and receiving, by the first core network device, the information about the unicast user plane gateway from the second core network device [Anchan: 0088; the application server delivers the eMBMS session media via multicast to UEs 2 . . . N within the MBSFN area 800 by coordinating with the BM-SC 536 and mapping the appropriate downstream network components at the LTE network, 925A, and the application server delivers the eMBMS session media via unicast to UE 1 via the P-GW and S-GW (instead of the BM-SC 536), 930A]. 
Note:
UE receives unicast transmission via serving RAN (see 930A of Fig. 9A).

Regarding Claim 5,
wherein the first request message comprises an identifier of a multicast transmission path corresponding to the terminal, and the communication method further comprises: sending, by the first core network device to the second core network device, an identifier of a unicast transmission path corresponding to the terminal, and the identifier of the multicast transmission path corresponding to the terminal [Anchan: the application server 550 can communicate media in unicast packets 552 to the network core where the content can be maintained in a unicast configuration and transmitted as unicast packets to a given UE (e.g., originator/talker 520) or can be converted through the BM-SC to multicast packets 554, which can then be transported target UE's 522]; 
Note:
UE receives unicast transmission via serving RAN (see 930A of Fig. 9A).

or sending, by the first core network device, an identifier of a unicast transmission path corresponding to the terminal, and information about the multicast user plane gateway to the second core network device, wherein the information about the multicast user plane gateway is a tunnel identifier of the multicast user plane gateway, or the information about the multicast user plane gateway is a user plane address and a port number of the multicast user plane gateway. 

Regarding Claim 6,
wherein the requesting, by the first core network device, the information about the unicast user plane gateway from the second core network device based on the request message comprises: sending, by the first core network device, a second UEs 1 . . . N periodically report their location to the application server so that the application server can track the locations of the group members for the given eMBMS group, 900A; the granularity of the location updates can be geographical coordinates (e.g., GPS), an indication of a current serving eNodeB, and so on; 0088; accordingly, the application server delivers the eMBMS session media via multicast to UEs 2 . . . N within the MBSFN area 800 by coordinating with the BM-SC 536 and mapping the appropriate downstream network components at the LTE network, 925A, and the application server delivers the eMBMS session media via unicast to UE 1 via the P-GW and S-GW (instead of the BM-SC 536), 930A]. 

Regarding Claim 7,
wherein the second request message comprises an identifier of a unicast transmission path corresponding to the terminal, and the communication method further comprises: indicating, by the second core network device, the unicast user plane gateway to send, to the terminal on the unicast transmission path, received service data to be sent to the terminal [Anchan: 0088; accordingly, the application server delivers the eMBMS session media via multicast to UEs 2 . . . N within the MBSFN area 800 by coordinating with the BM-SC 536 and mapping the appropriate downstream network components at the LTE network, 925A, and the application server delivers the eMBMS 
Note:
UE receives unicast transmission via serving RAN (see 930A of Fig. 9A).

Regarding Claim 8,
wherein the second request message further comprises information about a multicast user plane gateway corresponding to the terminal, wherein the information about the multicast user plane gateway is a tunnel identifier of the multicast user plane gateway [Anchan: 0086; the UE can detect the absence of MBSFN area identifier of interest to the UE in the SIB message in the current section and detect that it is out of coverage of the one or more of its MBSFN areas of interest and notify the application server regarding its out of coverage state; 0088; accordingly, the application server delivers the eMBMS session media via multicast to UEs 2 . . . N within the MBSFN area 800 by coordinating with the BM-SC 536 and mapping the appropriate downstream network components at the LTE network, 925A, and the application server delivers the eMBMS session media via unicast to UE 1 via the P-GW and S-GW (instead of the BM-SC 536), 930A; 0059; to allow for application signaling over the multicast flow of the illustrated system, an evolved packet system (EPS) bearer will be established (and persistently on) between the BM-SC 536, EMBS GW 534, eNBs 510 and target UEs 522], or the information about the multicast user plane gateway is a user plane address and a port number of the multicast user plane gateway, and the communication method further comprises: sending, by the second core network device, the identifier of the 
Note:
Receiving MBSFN area identifier of interest means scheduled for multicast transmission; and lack thereof means scheduled for unicast transmission.

Regarding Claim 9,
wherein the communication method further comprises: receiving, by the second core network device, the identifier of the unicast transmission path and an identifier of the multicast transmission path from the first core network device, and sending the identifier of the unicast transmission path and the identifier of the multicast transmission path to the unicast user plane gateway [Anchan: : 0086; the UE can detect the absence of MBSFN area identifier of interest to the UE in the SIB message in the current section and detect that it is out of coverage of the one or more of its MBSFN areas of interest and notify the application server regarding its out of coverage state; 0088; accordingly, the application server delivers the eMBMS session media via multicast to UEs 2 . . . N within the MBSFN area 800 by coordinating with the BM-SC 536 and mapping the appropriate downstream network components at the LTE network, 925A, and the application server delivers the eMBMS session media via unicast to UE 1 via the P-GW and S-GW (instead of the BM-SC 536), 930A; 0058; each MBSFN area can be supported by one or more eNode Bs 510, which are coupled to a core network 530; core network 530 can include various elements (e.g., MME 532, eMBMS gateway 534, and broadcast multicast service center (BM-SC) 536 to facilitate controlling and 
Note:
Receiving MBSFN area identifier of interest means scheduled for multicast transmission; and lack thereof means scheduled for unicast transmission.

Regarding Claim 10,
A communication method, comprising: 

sending, by a terminal to a first core network device, a request message that requests the first core network device to switch from a multicast mode to a unicast mode to transmit service data to be sent to the terminal [Anchan: 0086; the application server receives the periodic location reports from UEs 1 . . . N and updates an eMBMS 

receiving, by the terminal, a response message to the request message from the first core network device [Anchan: Fig. 9B; 0088; the application server determines to support UEs that are outside of the MBSFN area 800 via unicast; this determination can be made based on the location of the UE that was reported before the call was made, or the information from the UE reporting its presence in an area outside the MBSFN area; 0089; the application server 550 also sends the eMBMS session media to UE 1 outside of the eMBMS service area 900 (or the MBSFN area 800) via unicast, as in 930A; 0059; Fig. 5B]. 



Regarding Claim 11,
wherein the request message comprises an identifier of a multicast transmission path corresponding to the terminal [Anchan: 0086; the UE can detect the absence of MBSFN area identifier of interest to the UE in the SIB message in the current section and detect that it is out of coverage of the one or more of its MBSFN areas of interest and notify the application server regarding its out of coverage state]. 

Regarding Claim 12,
wherein the request message further comprises an identifier of the terminal, an identifier of a packet data unit (PDU) session of the terminal, or an identifier of a quality of service (QoS) flow of the terminal [Anchan: identifier of a PDU session == support state based on registration type; 0087; the set(s) of sectors (e.g., target sectors plus any associated supporting sectors for soft combining) to which eMBMS traffic is directed for transmission (via IP multicast or IP unicast) can be referred herein as the "support state" for the eMBMS session. Thus, an initial support state for the eMBMS session can be based on actual or predicted locations of the eMBMS group members at the start of the session (e.g., locations where UEs requested an initial registration to the eMBMS session, locations where the UEs last reported their location prior to eMBMS session establishment, etc.), whereas subsequent support states during the eMBMS session can change as new UEs join the session, as UEs leave the session or as UEs move to different service areas (e.g., sectors) during the session. Thus, a support state can be based upon registrations of various types, such as a "pre-registration" (e.g., an eMBMS group member reports its location to the application server before the "initial registration" (e.g., an eMBMS group member requests registration to an announced eMBMS session for the first time) or a "location update registration" (e.g., an eMBMS group members hands off to a different sector and reports its serving sector transition in order to de-register itself from a previous sector and register with the new sector)]. 

Regarding Claim 13,
wherein the response message comprises an identifier of a unicast transmission path corresponding to the terminal [Anchan: 0088; the application server delivers the eMBMS session media via multicast to UEs 2 . . . N within the MBSFN area 800 by coordinating with the BM-SC 536 and mapping the appropriate downstream network components at the LTE network, 925A, and the application server delivers the eMBMS session media via unicast to UE 1 via the P-GW and S-GW (instead of the BM-SC 536), 930A]. 

Regarding Claim 14-17, which recites a communications apparatus having the same claim limitations as those in claims 10-13 above, the same rationale of rejection as presented in claims 10-13 is applicable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468